Case 2:18-cv-06432-DRH-SIL Document 25 Filed 05/26/20 Page 1 of 2 PageID #: 231




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
MALIBU MEDIA, LLC,
                                                             ORDER ADOPTING REPORT
                                   Plaintiff,                AND RECOMMENDATION
        -against-                                            18-cv-6432 (DRH)(SIL)

JOHN DOE, subscriber assigned IP
Address 24.186.101.187,

                                    Defendant.
--------------------------------------------------------X

       Presently before the Court is the Report and Recommendation of Magistrate

Judge Steven I. Locke, dated April 7, 2020, recommending that that Plaintiff’s

motion as to Defendant’s liability be granted and that Malibu Media be awarded: (1)

$7,500.00 in statutory damages; (2) an injunction prohibiting Defendant from

further infringement and ordering him to destroy all copies of the Films; (3) $400.00

in fees and costs; and (4) post-judgment interest pursuant to 28 U.S.C. § 1961(a).

More than fourteen (14) days have passed since service of the Report and

Recommendation and no objections have been filed.

       Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the

Report and Recommendation for clear error, and finding none, now concurs in both its

reasoning and its result. Accordingly, the Court adopts the April 7 2020 Report and

Recommendation of Judge Locke as if set forth herein. Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for default judgment is

granted and plaintiff is awarded (1) $7,500.00 in statutory damages; (2) $400.00 in

fees and costs; and (3) post-judgment interest pursuant to 28 U.S.C. § 1961(a); and

                                                 Page 1 of 2
Case 2:18-cv-06432-DRH-SIL Document 25 Filed 05/26/20 Page 2 of 2 PageID #: 232



        IS IT FURTHER ORDERED that Defendant is hereby enjoined from

directly, contributorily or indirectly infringing Plaintiff’s rights under federal or

state law in the films identified at DE 21-8, including, without limitation, by using

the internet, BitTorrent or any other online media distribution system to reproduce

(e.g., download) or distribute the Works, or to make the Works available for

distribution to the public, except pursuant to a lawful license or with the express

authority of Plaintiff; and

        IS IT FURTHER ORDERED that Defendant is hereby ordered to destroy all

copies of the films identified at DE 21-8 that the Defendant has downloaded onto

any computer hard drive or server without Plaintiff’s authorization, and shall

destroy all copies of the films identified at DE 21-8 transferred onto any physical

medium or device in Defendant’s possession, custody, or control;

        IT IS FURTHER ORDERED that the caption of the case be amended to

reflect the true name of the defendant, to wit Jeff Prevet, in lieu and instead of

JOHN DOE, subscriber assigned IP Address 24.186.101.187.

        The Clerk of Court is directed to enter judgment accordingly and to close this

case.

Dated: Central Islip, New York            s/ Denis R. Hurley
     May 26, 2020                        Denis R. Hurley
                                         United States District Judge




                                       Page 2 of 2
